Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 1 of 40




                Exhibit 1
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                                                                                                      INDEX NO. 652625/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 RECEIVED
                                                                   Page 2 of NYSCEF:
                                                                             40      06/26/2020




             SUPREME                    COURT                OF THE               STATE               OF
             NEW YORK                        COUNTY                    OF NEW                YORK


             OCTALUNA                       LLC,      OCTALUNA                        II LLC,
             OCTALUNA                       III   LLC,                                                                                       Index           No.


                                                                        Plaintiffs,


             -against-

                                                                                                                                             NOTICE                    OF      MOTION               FOR
             RM ACQUISITION,                              LLC,                                                                               SUMMARY                        JUDGMENT
                                                                                                                                             IN          LIEU         OF       COMPLAINT
                                                                        Defendant.




                               PLEASE                TAKE          NOTICE                THAT,                upon          the     annexed               Affidavit         of    Lynn        Tilton,         dated   June



              18,    2020,          and       the    exhibits            attached            thereto,          and          the     accompanying                      Memorandum                  of     Law,


             plaintiffs             Octaluna             LLC,          Octaluna              II,    LLC,        and         Octaluna              III,     LLC         (together,         "Plaintiffs"),


             through            their        attorneys            Sher       Tremonte                 LLP,          will      move         this          Court        in the     Motion         Submission            Part



             Courtroom,                 Room             130,     at the         courthouse                  located          at 60        Centre            Street,        New      York,       New           York



              10007,           on     the     20th       day      of     July,        2020,          at 9:30         a.m.,         or as soon               thereafter           as counsel             can    be heard,


             for     an order,              under        Civil         Practice         Law           &      Rule          ("CPLR")            § 3213,              granting         summary             judgment          in



             favor        of    Plaintiffs            and        against          Defendant                  RM       Acquisition,                  LLC           ("RM         Acquisition"),                 and



             granting            to Plaintiffs               such        other         and         further      relief            as is just         and         proper.


                               This       is an action              based         upon             instruments               for     the    payment                 of money          only,       specifically,


             three        promissory                 notes        issued          by    RM           Acquisition                  in favor          of Plaintiffs.




                                                                                                     1 of 2
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                                                                            INDEX NO. 652625/2020
NYSCEF DOC. NO. Case
                2    1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 RECEIVED
                                                                   Page 3 of NYSCEF:
                                                                             40      06/26/2020

                          PLEASE            TAKE           FURTHER           NOTICE              that,     pursuant             to CPLR           § 2213,    answering         papers,


             if any,      shall    be served         upon        the   undersigned          counsel           for     Plaintiffs            so as to be received          no   later


             than   ten     (10)     days    before        the    return    date     of   this     motion.



              Dated:        New      York,         New     York

                              June     19, 2020


                                                                                                 SHER            TREMONTE                       LLP




                                                                                                 By:
                                                                                                                 Theresa           Trzaskoma
                                                                                                                 Kimo         S. Peluso
                                                                                                                 Jennifer          Luo
                                                                                                 90      Broad        Street,        23rd       Floor
                                                                                                 New       York,           New       York        10004
                                                                                                 Tel:      (212)          202-2600
                                                                                                 ttrzaskoma@shertremonte.com
                                                                                                 kpeluso@shertremonte.com
                                                                                                 jluo@shertremonte.com




                                                                                            Attorneys               for     Plaintiffs          Octaluna,     LLC,       Octaluna        II,
                                                                                             LLC,          and      Octaluna             III,   LLC.




             TO:           RM      Acquisition,            LLC
                           9855      Woods         Drive

                           Skokie,      Illinois         60077




                                                                                                       2




                                                                                   2 of 2
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                                                                                           INDEX NO. 652625/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 RECEIVED
                                                                   Page 4 of NYSCEF:
                                                                             40      06/26/2020



            SUPREME                COURT                OF        THE          STATE               OF      NEW YORK
            COUNTY               OF           NEW YORK

            OCTALUNA                    LLC,         OCTALUNA                      II    LLC,
            OCTALUNA                    III    LLC,                                                                               Index      No.



                                                                     Plaintiffs,


            -against-

                                                                                                                                   SUMMONS
            RM     ACQUISITION,                        LLC,


                                                                     Defendant.




            TO THE              ABOVE             NAMED                 DEFENDANT:


                            YOU         ARE       HEREBY                   SUMMONED                            and     required           to appear          in this       action      and       to answer



            the    accompanying                  Notice           of Motion,              served          in    lieu     of    a complaint,           by      serving         a copy         of your



            answering            papers         on    the     undersigned                     attorneys          for   Plaintiffs          Octaluna           LLC,         Octaluna           II,    LLC,


            and     Octaluna            III,   LLC,         not    later       than       ten      days        prior     to July      20,     2020,         the    date      for    which           such



            motion          is noticed.         Upon          your       failure          to answer,              a default         judgment          will        be taken          against         you     for



            the    relief      demanded               in the      Notice           of    Motion,           including             damages,          contractual              and      statutory

                                                     attorneys'
            interest,         reasonable                                   fees         and     the   costs        and        disbursements            of     this     action.        The      nature        of



            this    action       is default           of promissory                     note/breach              of    contract.          Pursuant          to the        express       terms         of    the



            promissory            notes        at issue,          Plaintiffs             designate             New       York       County         as the         place      of     venue        under



            CPLR            § 503(a).




                                                                                                1 of 2
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                                              INDEX NO. 652625/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 RECEIVED
                                                                   Page 5 of NYSCEF:
                                                                             40      06/26/2020


           Dated:   New        York,    New       York

                    June    19, 2020



                                                                SHER         TREMONTE                          LLP




                                                                By:
                                                                                 Theresa           Trzaskoma
                                                                                 Kimo            S. Peluso
                                                                                 Jennifer          X.     Luo
                                                                90     Broad           Street,      23rd        Floor

                                                                New        York,         New        York         10004
                                                                Tel:       (212)         202-2600
                                                                Email:ttrzaskoma(a                         shertremonte.com
                                                                             kpeluso@shertremonte.com

                                                                            jluo(fushertremonte.com




                                                               Attorney          for     Plaintiffs            Octaluna   LLC,    Octaluna   II,

                                                               LLC,        and     Octaluna             III,    LLC




           TO:       RM     Acquisition,              LLC
                     9855       Woods         Drive

                     Skokie,       Illinois      60077




                                                                       2



                                                            2 of 2
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                              INDEX NO. 652625/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 6 of 40
                                                                     RECEIVED  NYSCEF: 06/19/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

         OCTALUNA LLC, OCTALUNA II, LLC, and
         OCTALUNA III, LLC,                                        Index No. ____________

                                     Plaintiffs,
                                                                   AFFIDAVIT OF LYNN TILTON IN
         -against-                                                 SUPPORT OF OCTALUNA LLC,
                                                                   OCTALUNA II, LLC, AND
         RM ACQUISITION, LLC,                                      OCTALUNA III, LLC’S MOTION
                                                                   FOR SUMMARY JUDGMENT IN
                                     Defendant.                    LIEU OF COMPLAINT



         COUNTY OF NEW YORK )
                            ) ss.
         STATE OF NEW YORK  )

                LYNN TILTON, being duly sworn, deposes and says:

                1.      I am the Manager and ultimate owner of Plaintiffs Octaluna, LLC (“Octaluna I”),

         Octaluna II, LLC (“Octaluna II”), and Octaluna III, LLC (“Octaluna III,” and together with

         Octaluna I and Octaluna II, the “Octaluna Entities”).

                2.      I submit this Affidavit in support of Plaintiffs’ Motion for Summary Judgment in

         Lieu of Complaint.

                3.      I have personal knowledge of the facts set forth in this affidavit.

         Defendant Enters into the Promissory Notes

                4.      RM Acquisition, LLC (“RM Acquisition”) is a Delaware limited liability

         company with its principal place of business in Skokie, Illinois. RM Acquisition does business as

         “Rand McNally,” and sells the well-known Rand McNally branded maps, Road Atlas, and

         educational products, as well as products and services for the trucking and commercial

         transportation industry, including computerized fleet management and compliance systems that




                                                       1 of 4
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                             INDEX NO. 652625/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 7 of 40
                                                                     RECEIVED  NYSCEF: 06/19/2020




         are installed in commercial trucks to provide GPS navigation, mobile communication and

         electronic logging of hours of service, and other functions that enable trucking companies to

         manage their fleets and comply with state and federal regulations. Stephen A. Fletcher is the

         Chief Executive Officer of RM Acquisition.

                5.      The Octaluna Entities are Delaware limited liability companies with their

         principal place of business in New York County, New York.

                6.      RM Acquisition failed to make certain mandatory tax distributions to the

         Octaluna Entities for the tax year 2016.

                7.      On or about December 17, 2017, RM Acquisition executed a Promissory Note in

         favor of Octaluna I in connection with outstanding and unpaid mandatory tax distribution

         obligations in the amount of $712,143.00. A true and correct copy of the Octaluna I Promissory

         Note is attached hereto as Exhibit A.

                8.      On or about December 17, 2017, RM Acquisition executed a Promissory Note in

         favor of Octaluna II in connection with outstanding and unpaid mandatory tax distribution

         obligations in the amount of $1,470,912.00 A true and correct copy of the Octaluna II

         Promissory Note is attached hereto as Exhibit B.

                9.      On or about December 17, 2017,1 RM Acquisition executed a Promissory Note in

         favor of Octaluna III in connection with outstanding and unpaid mandatory tax distribution

         obligations owed in the amount of $1,080,941.00. A true and correct copy of the Octaluna III

         Promissory Note is attached hereto as Exhibit C.




         1
          Although Exhibits A, B, and C do not indicate the exact day of execution and indicate only the
         month and year (“December _, 2017”), I have confirmed that the Notes were executed on or
         about December 17, 2017 by reviewing an email from Mr. Fletcher transmitting the signed
         documents. A true and correct copy of that email is attached hereto as Exhibit D.


                                                         2

                                                      2 of 4
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                              INDEX NO. 652625/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 8 of 40
                                                                     RECEIVED  NYSCEF: 06/19/2020




                10.     Under the terms of the three Promissory Notes, RM Acquisition was obligated to

         repay the entire amount of principal due on all three Notes by the Due Date of December 31,

         2018. RM Acquisition was also obligated to pay the principal of each Note in monthly

         installments based on schedules attached to the Notes.

         Defendant Defaults on Its Payment Obligations Under the Notes in Suit

                11.     Although RM Acquisition made installment payments for a period of time, such

         payments ceased after June 2019. Despite demands for payment, RM Acquisition has failed to

         pay the entire principal sums under the Promissory Notes. Specifically, RM Acquisition failed to

         pay the principal balance of $144,200 due on the Octaluna I Promissory Note, failed to pay the

         principal balance of $480,666 due on the Octaluna II Promissory Note, and failed to pay the

         principal balance of $218,877 due on the Octaluna III Promissory Note.

                12.     RM Acquisition has also failed to pay the accrued interest at “the prime rate (as

         published in the print version of the Wall Street Journal from time to time) plus three percent

         (3%) per annum, accruing daily” for amounts outstanding by the installment deadlines specified

         in the Notes. Ex. A at 1, Ex. B. at 1, and Ex. C. at 1.




                                                           3

                                                        3 of 4
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                                                                          INDEX NO. 652625/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 9 of 40
                                                                     RECEIVED  NYSCEF: 06/19/2020




                       13.            Currently,       the     total    of   the   principal     sum   that       remains     outstanding         under    the Notes


          between        RM       Acquisition          and     the     Octaluna       Entities    is $843,743.          The    accrued      and    outstanding


          interest     as of June           17, 2020         is $143,722.89.




          Dated:     New         York,      New      York
                     June        18, 2020




                                                                                                              /      / Lyrf     Tilton


          Subscribed            and    sworn       to before         me this
           /ffi              of June,        2020
                     day


                                         AA C,

          Notary       Public



                    CARLOS F MERCADO
                Notary Public, State of New Wrk
                       No. 01ME6154614
                   Qualified in Kings County
              Comm!ssion Expires
                                   October23,20.




          4




                                                                                          4 of 4
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                      INDEX NO. 652625/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 10 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020




                                                    PROMISSORY NOTE

             Holder: OCTALUNA, LLC                                                         New York, New York
             Principal Amount: $712,143.00                                                   December __, 2017

                              FOR VALUE RECEIVED, the undersigned, RM ACQUISITION, LLC, a Delaware
            limited liability company (the “Obligor”), hereby promises to pay to the order of the Holder set
            forth above (the “Holder”) the Principal Amount set forth above in installments as set forth on
            Exhibit A hereto; provided that the Principal Amount must be paid in full by not later than
            December 31, 2018. The Obligor acknowledges and agrees that it is obligated to pay Holder the
            Principal Amount as the tax distribution amount due to Holder based on IRS Form K1 submitted
            for the tax periods January 1, 2016 to June 14, 2016 and June 15, 2016 to December 31, 2016 (the
            “Tax Distribution Obligation”). No amount owing hereunder shall bear interest except when any
            amount payable hereunder shall not be paid on the date due hereunder, in which case the amount
            past due hereunder shall bear interest at the prime rate (as published in the print version of the
            Wall Street Journal from time to time) plus three percent (3%) per annum, accruing daily,
            calculated on the basis of a 360-days year for actual days elapsed, and due and payable daily in
            arrears. Each determination by the Holder of an interest rate hereunder shall be conclusive and
            binding absent manifest error. Notwithstanding the foregoing, the interest rate applicable
            hereunder shall not exceed the maximum rate permitted by applicable law.

                             Principal, interest and any other amount owing hereunder are payable to the
             Holder, to Holder’s account number set forth in a notice by the Holder to the Obligor in writing in
             accordance herewith, which notice shall be given no later than 10 days prior to the due date for
             such amount), in immediately available U.S. dollars.

                              From and after the date all amounts owing under this Note are repaid in full, all
             rights of the Holder shall cease with respect hereto (other than any indemnification rights set forth
             below). The Obligor agrees that, so long as any amounts shall be due hereunder, it shall comply
             with the covenants set forth herein. The Obligor agrees to pay on demand all stamp and other
             taxes (other than withholding taxes and taxes imposed on, or measured by, net income or overall
             gross receipts and capital and franchise taxes) payable in connection with the execution and
             delivery of this Note and all reasonable costs and expenses in connection with the preparation,
             execution, delivery, administration, modification, amendment, refinancing, restructuring or
             enforcement of or in commencing, defending or intervening in any litigation or in filing any
             pleading in legal proceedings relating to, this Note or the transactions contemplated hereby
             (including, without limitation, reasonable expenses of counsel).

                              The Obligor hereby represents and warrants that (a) it is duly organized as a
             limited liability company, validly existing and in good standing under the law of the State of
             Delaware, is duly qualified as a foreign corporation and in good standing under the law of any
             jurisdiction where it is conducting its business and has the corporate power and authority to
             transact the business in which it is now engaged or proposes to be engaged, (b) the execution,
             delivery and performance by it of its obligations hereunder have been duly authorized by all
             necessary actions and will not contravene its organizational documents, violate any legal
             requirement, require any filing with (or the approval of) any governmental authority, require the
             consent of any person (other than those lawfully obtained prior to the date hereof) and will not
             result in a breach or constitute a default under any material contractual obligation to which it is a
             party or by which its properties are bound, (c) this Note has been duly executed and delivered and
             constitutes the legal, valid and binding obligation of the Obligor, enforceable against it in
             accordance with its terms except as such enforcement may be limited by general principles of


                                                             -1-
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                         INDEX NO. 652625/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 11 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020
                                                                              PROMISSORY NOTE OF RM ACQUISITION, LLC



             equity and applicable bankruptcy, insolvency and similar legal requirements affecting creditors’
             rights and remedies generally.

                              If (i) the Obligor shall fail to make any payment on the due date set forth on
             Exhibit A hereto, (ii) the Obligor, shall fail to comply with any covenant set forth above (or any
             other provision hereof or thereof) or any of the representations and warranties set forth above
             shall be untrue when made (unless, in each case, such failure is cured within 30 days of the
             occurrence thereof), or (iii) the Obligor shall, or shall take any corporate action to obtain
             authorization to, (1) make an assignment for the benefit of its creditors, (2) generally not pay its
             debts as they become due or (3) petition, apply, consent or be party to any voluntary or
             involuntary proceeding under (or any decree or order for relief in respect of the Obligor,
             including, without limitation, a winding up, dissolution or split-up of the Obligor, shall be entered
             under) any bankruptcy, reorganization, compromise, arrangement, insolvency, readjustment of
             debt, dissolution, liquidation or similar legal requirements and, in the case of any such proceeding
             against (but not instituted by) the Obligor, such proceeding shall remain undismissed or unstayed
             for 45 days or any of the actions sought therein shall occur, or (iv) any interest in all or substantial
             part of the assets of the Obligor are condemned, seized or appropriated by any governmental
             authority, (v) any provision of this Note shall cease to be valid, binding or enforceable or (vi) one
             or more final, non-appealable material judgments or orders shall be entered against the Obligor in
             excess of $100,000.00, or (vii) any event or condition shall exist if the effect of such event or
             condition is to permit any indebtedness of the Obligor (other than the Tax Distribution
             Obligation) in excess of $100,000.00 to be accelerated and become due prior to the maturity date
             thereof (each an “Event of Default”), then, immediately upon notice from the Holder (except in
             the case of clause (iii) above, in which case no such notice shall be required hereunder) the entire
             Principal Amount, together with all interest accrued to such date and any other amounts owing
             hereunder shall immediately become due and payable. Each remedy of the Holder shall be
             cumulative and not exclusive, and no failure to exercise, and no delay in exercise, or single or
             partial exercise of, any right or remedy of the Holder, shall preclude any further or other exercise
             of any right or remedy thereof.

                               The Obligor agrees to indemnify the Holder from and against any and all
             liabilities, obligations, losses, damages, penalties, actions, judgments, suits and reasonable,
             documented, out-of-pocket cost, expenses and disbursements of any kind or nature whatsoever
             which may be imposed on, incurred by, or asserted against the Holder or its affiliates or any of
             their respective stockholders, directors, officers, agents, attorneys, trustees and employees, or any
             of their successors and assigns (collectively, the “Indemnitees”) in any way relating to or arising
             out of this Note (other than the preparation thereof) or any related transaction (whether actual or
             proposed), or any action taken or omitted by the Holder hereunder; provided, that the Obligor
             shall not be liable for any portion of such liabilities, obligations, losses, damages, penalties,
             actions, judgments, suits, costs, expenses or disbursements resulting from the gross negligence or
             willful misconduct of such Indemnitee as determined in a final, non-appealable judgment by a
             court of competent jurisdiction. This paragraph shall survive the repayment of this Note.

                               Demand, diligence, presentment, protest, notice of dishonor and notice of non-
             payment are hereby waived by the Obligor. This Note (i) shall be deemed to have been issued
             under, and shall be governed by and construed in accordance with, the laws of the State of New
             York, (ii) has been executed in the English language, and the English text shall prevail over any
             translation, (iii) is for the exclusive benefit of the parties hereto and their successors (and, if
             permitted, assigns) and constitutes the entire agreement of such parties, superseding all prior
             agreements among them, with respect to the subject matter hereof, (iv) may be modified, waived
             or assigned only by a writing signed by the Holder and the Obligor (and any attempt to assign this


                                                              -2-
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                         INDEX NO. 652625/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 12 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020
                                                                              PROMISSORY NOTE OF RM ACQUISITION, LLC



             Note without such writing shall be null and void), (v) may be executed in counterparts, which
             may be transmitted by fax or e-mail and which, together, shall constitute one and the same
             instrument and (vi) is a negotiated document, entered into freely among the parties upon advice of
             their own counsel, and it should not be construed against any of its drafters. The fact that any
             term or provision of this Note is held invalid, illegal or unenforceable as to any person in any
             situation in any jurisdiction shall not affect the validity, enforceability or legality of the remaining
             terms or provisions hereof or the validity, enforceability or legality of such offending term or
             provision in any other situation or jurisdiction or as applied to any person. Each party hereto
             hereby irrevocably submits to the non-exclusive jurisdiction of the courts located in the City of
             New York, Borough of Manhattan (and the appropriate appellate courts) and hereby irrevocably
             and unconditionally (x) waives (1) any objection to the laying of venue in any such court for any
             claim, action or proceeding directly or indirectly with respect to, arising out of or relating to this
             Note or the actions of the parties hereto or any of their affiliates or representatives in the
             negotiation, performance or enforcement of this letter agreement or the Tax Distribution
             Obligation and (2) any right to trial by jury with respect to any such claim, action or
             proceeding and (y) consents to service of process in any such action or proceeding by, in
             addition to any other means otherwise permitted by law, the mailing of copies of such process at
             its address specified herein.

                                                 [SIGNATURE PAGES FOLLOW]




                                                              -3-
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                  INDEX NO. 652625/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 13 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020




                             IN WITNESS WHEREOF, the Obligor has caused this Note to be executed and
            delivered by its duly authorized officer as of the day and year and at the place set forth above.

                                                    RM ACQUISITION, LLC



                                                    By:
                                                          Name: Stephen A. Fletcher
                                                          Title: Chief Executive Officer

                                                          Address for Notices:

                                                          9855 Woods Drive
                                                          Skokie, Illinois 60077




            ACCEPTED AND AGREED
             AS OF THE DATE FIRST ABOVE WRITTEN:

            OCTALUNA, LLC
            By: Patriarch Partners VIII, LLC,
            its Managing Member


            By:
            Name: Lynn Tilton
            Title: Manager

             Address for Notices:

             One Liberty Plaza, 35th Floor
             New York, NY 10006




                                 SIGNATURE PAGE TO PROMISSORY NOTE OF RM ACQUISITION, LLC
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                INDEX NO. 652625/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 14 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020
                                                                      PROMISSORY NOTE OF RM ACQUISITION, LLC



                                                   Exhibit A

             The principal amount of the Note ($712,143.00) shall be paid in installments to the
             Holder in the amount set forth below not later than the date indicated.

                           Date                                Amount
                           January 15, 2018                      $59,345.00
                           February 15, 2018                     $59,345.00
                           March 15, 2018                        $59,345.00
                           April 15, 2018                        $59,345.00
                           May 15, 2018                          $59,345.00
                           June 15, 2018                         $59,345.00
                           July 15, 2018                         $59,345.00
                           August 15, 208                        $59,345.00
                           September 15, 2018                    $59,345.00
                           October 15, 2018                      $59,345.00
                           November 15, 2018                     $59,345.00
                           December 15, 2018                     $59,348.00
                           Total                                $712,143.00




                                                        -5-
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                                                                                                                    INDEX NO. 652625/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 15 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020




                                                                                                   PROMISSORY                    NOTE


             Holder:           OCTALUNA                  II, LLC                                                                                                              New        York,       New         York
             Principal            Amount:               $1,470,912.00                                                                                                               December             __,     2017


                                                 FOR         VALUE            RECEIVED,                the     undersigned,                 RM         ACQUISITION,                    LLC,        a Delaware
             limited   liability     company     (the "Obligor"),     hereby    promises     to pay to the order of the Holder          set
             forth   above      (the "Holder")      the Principal    Amount      set forth   above   in installments    as set forth    on
             Exhibit    A hereto;       provided      that the Principal     Amount       must   be paid    in full  by  not  later  than
             December        31, 2018.     The Obligor      acknowledges       and agrees that it is obligated       to pay Holder     the
             Principal    Amount       as the tax distribution      amount    due to Holder      based on IRS Form        Kl  submitted
             for    the     tax        period         June       15, 2016             to December                   31,    2016      (the      "Tax          Distribution              Obligation").                  No
             amount           owing  hereunder   shall bear interest                                         except         when
                                                                                                                           any amount  payable                                       hereunder           shall        not
             be paid          on the date due hereunder,   in which                                          case the amount  past due hereunder                                        shall     bear     interest
             at the       prime          rate      (as published                 in the        print         version            of the    Wall         Street        Journal         from        time     to time)
            plus       three        percent     (3%) per annum,   accruing     daily,    calculated    on the basis                                                           of a 360-days               year for
             actual        days        elapsed,   and due and payable    daily   in   arrears.    Each  determination                                                               by the Holder                of an
             interest         rate       hereunder               shall        be conclusive               and binding     absent manifest   error. Notwithstanding
             the     foregoing,                the interest            rate     applicable             hereunder    shall not exceed   the maximum    rate permitted

             by applicable                 law.


                                                 Principal,              interest          and    any         other         amount    owing    hereunder   are payable      to                                        the

             Holder,          to Holder's                account             number          set forth         in a notice        by the  Holder   to the Obligor  in writing                                           in
             accordance                 herewith,             which          notice         shall      be given            no later than 10 days prior      to the due date                                           for
             such      amount),                in immediately                  available            U.S.      dollars.


                                                 From         and      after         the    date     all     amounts           owing     under  this Note   are repaid      in full, all
             rights       of the Holder                  shall      cease        with        respect         hereto         (other   than any indemnification        rights    set forth
             below).           The        Obligor             agrees         that,      so long         as any            amounts      shall be due hereunder,      it shall comply
             with       the    covenants                 set forth            herein.        The        Obligor             agrees to pay on demand           all stamp      and other
             taxes        (other        than      withholding                  taxes        and      taxes      imposed             on,     or measured                by,     net     income           or overall
             gross        receipts             and capital               and         franchise             taxes)         payable         in     connection              with        the      execution               and

             delivery          of       this     Note         and      all     reasonable              costs         and        expenses         in     connection              with       the    preparation,
             execution,                 delivery,             administration,                      modification,                  amendment,                  refinancing,               restructuring                 or
             enforcement                  of     or     in     commencing,                    defending               or    intervening               in   any        litigation          or in filing                any
            pleading              in     legal        proceedings                relating             to,     this        Note    or the              transactions             contemplated                  hereby
             (including,               without          limitation,            reasonable              expenses             of counsel).


                                                 The         Obligor           hereby          represents                 and     warrants            that     (a) it is duly               organized             as a
             limited     liability     company,    validly     existing     and in good      standing                      of the State of                    under   the law

             Delaware,        is duly    qualified   as a foreign       corporation     and in good standing       under   the law of any
            jurisdiction         where    it is conducting       its business       and has the corporate       power    and authority      to
             transact      the business      in which     it is now      engaged     or proposes      to be engaged,   (b)  the  execution,
             delivery          and        performance                    by     it    of     its    obligations                 hereunder         have          been         duly       authorized         by all
             necessary                 actions          and       will         not         contravene               its     organizational                   documents,                violate        any   legal

             requirement,                 require
                                      any filing    with  (or the approval     of) any governmental        authority,                                                                               require    the
             consent    of any person   (other   than those lawfully      obtained    prior  to the date hereof)       and will     not
             result  in a breach  or constitute    a default  under  any material     contractual   obligation      to which    it is a

            party or by which  its properties    are bound,                                                 (c) this Note has been duly                              executed          and       delivered            and
            constitutes the legal,   valid    and binding                                                   obligation   of the Obligor,                              enforceable                against         it    in
             accordance                 with      its     terms          except            as such          enforcement              may         be        limited      by      general          principles            of




                                                                                                                 - 1 -
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                                                                                                                                        INDEX NO. 652625/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 16 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020
                                                                                                                                                                PROMISSORY
                                                                                                                                                                         NOTE OFRM ACQUISITION,                                         LLC



                                                                                                                                                                                                                             creditors'
            equity            and        applicable                     bankruptcy,               insolvency                   and     similar          legal          requirements                    affecting
            rights           and remedies                      generally.


                                                      If      (i) the          Obligor            shall         fail
                                                                                                             any payment to  on the due date set forth
                                                                                                                                   make                       on
             Exhibit            A hereto,                   (ii) the       Obligor,     shall fail to comply  with   any covenant   set forth   above   (or any
             other       provision                    hereof             or thereof)     or any of the representations     and warranties     set forth   above
             shall       be         untrue            when              made    (unless,     in each case, such failure   is cured  within    30 days of the
             occurrence                      thereof),              or     (iii)   the Obligor                           shall,        or     shall  take   any corporate     action  to obtain
             authorization                      to,        (1) make            an assignment                       for      the      benefit     of its creditors,   (2) generally   not pay its
             debts           as       they            become               due         or     (3) petition, apply,                           consent     or be party     to any voluntary      or

             involuntary                  proceeding                       under            (or any decree     or                           order        for         relief           in     respect          of     the      Obligor,
             including,                without    limitation,                          a winding                up,      dissolution              or split-up               of the Obligor,                    shall        be entered

             under)            any           bankruptcy,                   reorganization,                        compromise,                  arrangement,                          insolvency,              readjustment                of

             debt,       dissolution,                       liquidation               or similar             legal       requirements                   and,     in the case of any such proceeding
             against           (but          not      instituted     by) the Obligor,     such proceeding                                                   shall remain    undismissed  or unstayed
             for     45 days               or any            of the actions sought    therein  shall occur,                                         or (iv) any interest     in all or substantial
            part        of      the        assets            of     the        Obligor            are        condemned,                    seized        or
                                                                                                                                                        appropriated     by any governmental
             authority,                (v)      any provision                     of this         Note           shall      cease          to be valid,   binding    or enforceable    or (vi) one
             or more                final,       non-appealable                         material             judgments               or orders           shall            be entered                against        the Obligor            in
             excess            of      $100,000.00,                       or
                                                                          (vii) any                    event           or condition                 shall       exist           if    the     effect      of        such      event       or
             condition                  is       to        permit       any    indebtedness     of the    Obligor   (other                                                            than       the     Tax           Distribution

             Obligation)                     in excess              of $100,000.00      to be accelerated    and become                                                          due prior          to the maturity    date
             thereof     (each                   an "Event                of Default"),                    then,  immediately    upon notice   from                                              the  Holder   (except    in
             the case               of clause                (iii)      above,  in which                     case no such notice   shall be required                        hereunder)     the entire
             Principal                Amount,                  together            with         all     interest          accrued            to     such        date  any other amounts
                                                                                                                                                                              and              owing
             hereunder                  shall          immediately                      become               due         and        payable.             Each  remedy    of the   Holder     shall  be
             cumulative                      and      not exclusive,                        and       no     failure          to     exercise,           and no delay   in exercise,    or single    or
            partial           exercise                of,     any        right        or remedy                 of the Holder,                 shall        preclude                 any     further      or other             exercise
             of any          right           or remedy                  thereof.


                                                      The           Obligor                agrees          to     indemnify                 the        Holder              from            and       against          any       and       all

             liabilities,                obligations,                     losses,            damages,                  penalties,             actions,           judgments,                      suits        and       reasonable,
             documented,                        out-of-pocket                     cost,        expenses                 and        disbursements                     of    any kind    or nature                        whatsoever
             which        may                be imposed                   on,      incurred             by,       or asserted               against            the        Holder  or its affiliates                 or any of
             their      respective                    stockholders,                    directors,               officers,           agents,         attorneys,                trustees           and     employees,    or any
             of their           successors                    and        assigns            (collectively,                  the "Indemnitees")      in any way                                       relating    to or arising
             out       of this          Note           (other            than      the preparation                       thereof)    or any related    transaction                                       (whether    actual    or

            proposed),                   or       any         action           taken         or       omitted        by the Holder    hereunder;                                       provided,              that     the     Obligor
             shall       not          be        liable            for     any         portion           of       such liabilities, obligations,                                       losses,         damages,               penalties,
             actions,           judgments,                     suits,          costs,        expenses              or disbursements                  resulting    from the gross negligence   or
             willful           misconduct                      of       such       Indemnitee                    as determined                    ina final,   non-appealable      judgment by a
             court       of competent                         jurisdiction.                  This       paragraph                  shall     survive    the repayment      of this Note.


                                                                                                                                                        notice             of        dishonor          and         notice       of    non-
                                                      Demand,                  diligence,              presentment,                   protest,
            payment                  are hereby   waived                              by  the Obligor.    This Note    (i) shall be deemed    to have been issued

             under,           and       shall be governed                              by and construed     in accordance     with, the laws of the State of New

             York,           (ii)     has been                 executed               in the English   language,    and the English    text shall prevail over any

             translation,                    (iii)     is for            the     exclusive                 benefit            of    the     parties           hereto             and        their      successors               (and,        if

            permitted,                  assigns)                  and      constitutes                 the       entire            agreement             of     such             parties, superseding                         all    prior
             agreements                      among            them,            with        respect           to the       subject           matter          hereof,              (iv) may be modified,      waived
             or assigned                     only      by a writing                    signed          by the Holder                   and the Obligor                          (and any attempt     to assign this




                                                                                                                               - 2 -
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                                                                                                         INDEX NO. 652625/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 17 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020
                                                                                                                                         PROMISSORY
                                                                                                                                                  NOTE OFRM ACQUISITION,                             LLC




            Note     without         such         writing            shall        be null         and     void),         (v)     may     be      executed          in    counterparts,          which

             may     be     transmitted             by         fax        or    e-mail        and       which,           together,          shall        constitute         one    and    the     same
             instrument        and       (vi)     is a negotiated                  document,              entered         into     freely       among         the parties         upon    advice        of
             their   own      counsel,            and      it should              not     be construed                against      any         of its drafters.          The fact that any
             term    or provision                of     this    Note            is held       invalid,         illegal         or unenforceable                 as to   any person    in any
             situation      in any jurisdiction                      shall       not     affect       the validity,            enforceability               or legality   of the remaining
             terms       or provisions     hereof                     or the        validity,           enforceability              or legality             of such offending       term   or
            provision         in    any         other      situation              or jurisdiction             or as applied                   to any person.    Each party                      hereto

            hereby   irrevocably                  submits             to the        non-exclusive                jurisdiction               of the courts  located  in the                   City       of
            New    York,    Borough                   of Manhattan                     (and     the      appropriate             appellate        courts)  and hereby     irrevocably
            and unconditionally      (x) waives    (1) any objection                                             to the laying                of venue in any such court for any

            claim,  action   or proceeding    directly  or indirectly                                            with respect                to, arising  out of or relating     to this
            Note   or the actions      of the parties    hereto     or                                         any       of     their       affiliates        or      representatives           in   the

            negotiation,            performance                      or        enforcement               of    this       letter        agreement             or      the    Tax      Distribution
             Obligation            andany    right
                                           (2)         to trial   by jury       with    respect    to                                                    any    such         claim,      action       or

             proceeding       and (y) consents        to service    of    process    in   any   such                                                     action   or        proceeding    by,           in
             addition    to any other means        otherwise    permitted     by law, the mailing                                                          of copies         of such process             at
             its address    specified herein.


                                                                                  [SIGNATURE                  PAGES        FOLLOW]




                                                                                                              - 3 -
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                                                                                INDEX NO. 652625/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 18 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020




                                                IN   WITNESS         WHEREOF,        the   Obligor      has    caused         this     Note        to   be   executed    and
             delivered            by its duly           authorized        officer   as of the day      and year       and    at the place          set forth    above.


                                                                                     RM    ACQUISITION,                LLC




                                                                                     By:                                              cls,
                                                                                            Name:       Stephen        A.    Fletcher
                                                                                             Title:    Chief    Executive            Officer


                                                                                            Address       for Notices.


                                                                                             9855      Woods        Drive

                                                                                             Skokie,     Illinois      60077




            ACCEPTED                   AND      AGREED
            AS OF THE DATE                      FIRST ABOVE           WRITTEN:


            OCTALUNA                      II,    LLC
            By:            Patriarch        Partners        XIV,     LL     ,
            its        M      aging                     r




                  y:
            Name:                       Tilto
            Title:            Manager


            Address             for Notices:

                                                     35*
             One       Liberty          Plaza,              Floor
            New York,                  NY       10006




                                                       SIGNATURE PAGE TO PROMISSORYNOTE OF RM ACQUISITION,                                   LLC
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                                                      INDEX NO. 652625/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 19 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020
                                                                                                          PROMISSORY
                                                                                                                   NOTE OFRM ACQUISITION,      LLC




                                                                        Exhibit       A


             The      principal     amount      of the      Note   ($1,470,912.00)            shall     be paid     in installments   to the
             Holder        in the   amount      set forth     below     not   later   than    the      date   indicated.


                                    Date                                                     Amount

                                    January     15, 2018                                              $122,576.00

                                    February      15, 2018                                            $122,576.00
                                    March      15, 2018                                               $122,576.00
                                    April    15, 2018                                                 $122,576.00

                                    May      15, 2018                                                 $122,576.00
                                    June     15, 2018                                                 $122,576.00

                                    July    15, 2018                                                  $122,576.00
                                    August     15, 208                                                $122,576.00
                                    September          15, 2018                                       $122,576.00
                                    October      15, 2018                                             $122,576.00
                                    November       15, 2018                                           $122,576.00
                                    December       15, 2018                                           $122,576.00
                                    Total                                                       $1,470,912.00




                                                                                  - 5 -
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                      INDEX NO. 652625/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 20 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020




                                                    PROMISSORY NOTE

             Holder: OCTALUNA III, LLC                                                     New York, New York
             Principal Amount: $1,080,941.00                                                 December __, 2017

                              FOR VALUE RECEIVED, the undersigned, RM ACQUISITION, LLC, a Delaware
            limited liability company (the “Obligor”), hereby promises to pay to the order of the Holder set
            forth above (the “Holder”) the Principal Amount set forth above in installments as set forth on
            Exhibit A hereto; provided that the Principal Amount must be paid in full by not later than
            December 31, 2018. The Obligor acknowledges and agrees that it is obligated to pay Holder the
            Principal Amount as the tax distribution amount due to Holder based on IRS Form K1 submitted
            for the tax periods January 1, 2016 to June 14, 2016 and June 15, 2016 to December 31, 2016 (the
            “Tax Distribution Obligation”). No amount owing hereunder shall bear interest except when any
            amount payable hereunder shall not be paid on the date due hereunder, in which case the amount
            past due hereunder shall bear interest at the prime rate (as published in the print version of the
            Wall Street Journal from time to time) plus three percent (3%) per annum, accruing daily,
            calculated on the basis of a 360-days year for actual days elapsed, and due and payable daily in
            arrears. Each determination by the Holder of an interest rate hereunder shall be conclusive and
            binding absent manifest error. Notwithstanding the foregoing, the interest rate applicable
            hereunder shall not exceed the maximum rate permitted by applicable law.

                             Principal, interest and any other amount owing hereunder are payable to the
             Holder, to Holder’s account number set forth in a notice by the Holder to the Obligor in writing in
             accordance herewith, which notice shall be given no later than 10 days prior to the due date for
             such amount), in immediately available U.S. dollars.

                              From and after the date all amounts owing under this Note are repaid in full, all
             rights of the Holder shall cease with respect hereto (other than any indemnification rights set forth
             below). The Obligor agrees that, so long as any amounts shall be due hereunder, it shall comply
             with the covenants set forth herein. The Obligor agrees to pay on demand all stamp and other
             taxes (other than withholding taxes and taxes imposed on, or measured by, net income or overall
             gross receipts and capital and franchise taxes) payable in connection with the execution and
             delivery of this Note and all reasonable costs and expenses in connection with the preparation,
             execution, delivery, administration, modification, amendment, refinancing, restructuring or
             enforcement of or in commencing, defending or intervening in any litigation or in filing any
             pleading in legal proceedings relating to, this Note or the transactions contemplated hereby
             (including, without limitation, reasonable expenses of counsel).

                              The Obligor hereby represents and warrants that (a) it is duly organized as a
             limited liability company, validly existing and in good standing under the law of the State of
             Delaware, is duly qualified as a foreign corporation and in good standing under the law of any
             jurisdiction where it is conducting its business and has the corporate power and authority to
             transact the business in which it is now engaged or proposes to be engaged, (b) the execution,
             delivery and performance by it of its obligations hereunder have been duly authorized by all
             necessary actions and will not contravene its organizational documents, violate any legal
             requirement, require any filing with (or the approval of) any governmental authority, require the
             consent of any person (other than those lawfully obtained prior to the date hereof) and will not
             result in a breach or constitute a default under any material contractual obligation to which it is a
             party or by which its properties are bound, (c) this Note has been duly executed and delivered and
             constitutes the legal, valid and binding obligation of the Obligor, enforceable against it in
             accordance with its terms except as such enforcement may be limited by general principles of


                                                             -1-
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                         INDEX NO. 652625/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 21 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020
                                                                              PROMISSORY NOTE OF RM ACQUISITION, LLC



             equity and applicable bankruptcy, insolvency and similar legal requirements affecting creditors’
             rights and remedies generally.

                              If (i) the Obligor shall fail to make any payment on the due date set forth on
             Exhibit A hereto, (ii) the Obligor, shall fail to comply with any covenant set forth above (or any
             other provision hereof or thereof) or any of the representations and warranties set forth above
             shall be untrue when made (unless, in each case, such failure is cured within 30 days of the
             occurrence thereof), or (iii) the Obligor shall, or shall take any corporate action to obtain
             authorization to, (1) make an assignment for the benefit of its creditors, (2) generally not pay its
             debts as they become due or (3) petition, apply, consent or be party to any voluntary or
             involuntary proceeding under (or any decree or order for relief in respect of the Obligor,
             including, without limitation, a winding up, dissolution or split-up of the Obligor, shall be entered
             under) any bankruptcy, reorganization, compromise, arrangement, insolvency, readjustment of
             debt, dissolution, liquidation or similar legal requirements and, in the case of any such proceeding
             against (but not instituted by) the Obligor, such proceeding shall remain undismissed or unstayed
             for 45 days or any of the actions sought therein shall occur, or (iv) any interest in all or substantial
             part of the assets of the Obligor are condemned, seized or appropriated by any governmental
             authority, (v) any provision of this Note shall cease to be valid, binding or enforceable or (vi) one
             or more final, non-appealable material judgments or orders shall be entered against the Obligor in
             excess of $100,000.00, or (vii) any event or condition shall exist if the effect of such event or
             condition is to permit any indebtedness of the Obligor (other than the Tax Distribution
             Obligation) in excess of $100,000.00 to be accelerated and become due prior to the maturity date
             thereof (each an “Event of Default”), then, immediately upon notice from the Holder (except in
             the case of clause (iii) above, in which case no such notice shall be required hereunder) the entire
             Principal Amount, together with all interest accrued to such date and any other amounts owing
             hereunder shall immediately become due and payable. Each remedy of the Holder shall be
             cumulative and not exclusive, and no failure to exercise, and no delay in exercise, or single or
             partial exercise of, any right or remedy of the Holder, shall preclude any further or other exercise
             of any right or remedy thereof.

                               The Obligor agrees to indemnify the Holder from and against any and all
             liabilities, obligations, losses, damages, penalties, actions, judgments, suits and reasonable,
             documented, out-of-pocket cost, expenses and disbursements of any kind or nature whatsoever
             which may be imposed on, incurred by, or asserted against the Holder or its affiliates or any of
             their respective stockholders, directors, officers, agents, attorneys, trustees and employees, or any
             of their successors and assigns (collectively, the “Indemnitees”) in any way relating to or arising
             out of this Note (other than the preparation thereof) or any related transaction (whether actual or
             proposed), or any action taken or omitted by the Holder hereunder; provided, that the Obligor
             shall not be liable for any portion of such liabilities, obligations, losses, damages, penalties,
             actions, judgments, suits, costs, expenses or disbursements resulting from the gross negligence or
             willful misconduct of such Indemnitee as determined in a final, non-appealable judgment by a
             court of competent jurisdiction. This paragraph shall survive the repayment of this Note.

                               Demand, diligence, presentment, protest, notice of dishonor and notice of non-
             payment are hereby waived by the Obligor. This Note (i) shall be deemed to have been issued
             under, and shall be governed by and construed in accordance with, the laws of the State of New
             York, (ii) has been executed in the English language, and the English text shall prevail over any
             translation, (iii) is for the exclusive benefit of the parties hereto and their successors (and, if
             permitted, assigns) and constitutes the entire agreement of such parties, superseding all prior
             agreements among them, with respect to the subject matter hereof, (iv) may be modified, waived
             or assigned only by a writing signed by the Holder and the Obligor (and any attempt to assign this


                                                              -2-
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                         INDEX NO. 652625/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 22 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020
                                                                              PROMISSORY NOTE OF RM ACQUISITION, LLC



             Note without such writing shall be null and void), (v) may be executed in counterparts, which
             may be transmitted by fax or e-mail and which, together, shall constitute one and the same
             instrument and (vi) is a negotiated document, entered into freely among the parties upon advice of
             their own counsel, and it should not be construed against any of its drafters. The fact that any
             term or provision of this Note is held invalid, illegal or unenforceable as to any person in any
             situation in any jurisdiction shall not affect the validity, enforceability or legality of the remaining
             terms or provisions hereof or the validity, enforceability or legality of such offending term or
             provision in any other situation or jurisdiction or as applied to any person. Each party hereto
             hereby irrevocably submits to the non-exclusive jurisdiction of the courts located in the City of
             New York, Borough of Manhattan (and the appropriate appellate courts) and hereby irrevocably
             and unconditionally (x) waives (1) any objection to the laying of venue in any such court for any
             claim, action or proceeding directly or indirectly with respect to, arising out of or relating to this
             Note or the actions of the parties hereto or any of their affiliates or representatives in the
             negotiation, performance or enforcement of this letter agreement or the Tax Distribution
             Obligation and (2) any right to trial by jury with respect to any such claim, action or
             proceeding and (y) consents to service of process in any such action or proceeding by, in
             addition to any other means otherwise permitted by law, the mailing of copies of such process at
             its address specified herein.

                                                 [SIGNATURE PAGES FOLLOW]




                                                              -3-
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                  INDEX NO. 652625/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 23 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020




                             IN WITNESS WHEREOF, the Obligor has caused this Note to be executed and
            delivered by its duly authorized officer as of the day and year and at the place set forth above.

                                                    RM ACQUISITION, LLC



                                                    By:
                                                          Name: Stephen A. Fletcher
                                                          Title: Chief Executive Officer

                                                          Address for Notices:

                                                          9855 Woods Drive
                                                          Skokie, Illinois 60077




            ACCEPTED AND AGREED
             AS OF THE DATE FIRST ABOVE WRITTEN:

            OCTALUNA III, LLC
            By: Patriarch Partners XV, LLC,
            its Managing Member


            By:
            Name: Lynn Tilton
            Title: Manager

             Address for Notices:

             One Liberty Plaza, 35th Floor
             New York, NY 10006




                                 SIGNATURE PAGE TO PROMISSORY NOTE OF RM ACQUISITION, LLC
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                    INDEX NO. 652625/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 24 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020
                                                                          PROMISSORY NOTE OF RM ACQUISITION, LLC



                                                      Exhibit A

             The principal amount of the Note ($1,080,941.00) shall be paid in installments to the Holder
             in the amount set forth below not later than the date indicated.

                            Date                                   Amount
                            January 15, 2018                          $90,078.00
                            February 15, 2018                         $90,078.00
                            March 15, 2018                            $90,078.00
                            April 15, 2018                            $90,078.00
                            May 15, 2018                              $90,078.00
                            June 15, 2018                             $90,078.00
                            July 15, 2018                             $90,078.00
                            August 15, 208                            $90,078.00
                            September 15, 2018                        $90,078.00
                            October 15, 2018                          $90,078.00
                            November 15, 2018                         $90,078.00
                            December 15, 2018                         $90,083.00
                            Total                                  $1,080,941.00




                                                           -5-
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                  INDEX NO. 652625/2020
NYSCEF DOC. NO. 7Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 25 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020


   Jennifer Luo

   From:                           Stephen A. Fletcher <sfletcher@RandMcNally.com>
   Sent:                           Sunday, December 17, 2017 5:04 PM
   To:                             Carlos Mercado
   Cc:                             Kevin Dell; Alicia Staggers; Grace Chang; Bob Delaney
   Subject:                        Re: Privileged & Confidential - Tax Distribution
   Attachments:                    2017 12 13 Patriarch Form - Promissory Note (Octaluna $712143) copy.pdf; 2017 12 13
                                   Patriarch Form - Promissory Note (Octaluna II $1470912) copy.pdf; 2017 12 13 Patriarch
                                   Form - Promissory Note (Octaluna III $1080941) copy.pdf



   Hi Carlos,

   Please find the attached signed copies of the promissory notes.

   Best,
   Steve


   Stephen A. Fletcher
   Chief Executive Officer

   847 329 6600 Direct
   312 515 2750 Cell




   9855 Woods Drive
   Skokie, Illinois 60077

   randmcnally.com



   From: Carlos Mercado <Carlos.Mercado@PatriarchPartners.com>
   Date: Wednesday, December 13, 2017 at 4:34 PM
   To: "Chang, Grace" <gchang@randmcnally.com>
   Cc: Steve Fletcher <sfletcher@RandMcNally.com>, Kevin Dell <Kevin.Dell@PatriarchPartners.com>, Alicia Staggers
   <Alicia.Staggers@PatriarchPartners.com>
   Subject: Privileged & Confidential - Tax Distribution

   Grace,

   As a follow up to our discussion on the tax distribution, the LLC Members would like ensure that the
   outstanding balance of $3,263,996 be satisfied within a 12-month period. As such, the Manager has
   executed the attached promissory notes outlining a monthly schedule of payments from January to
   December 2018. The combined monthly payment impact to RM will be $272K.

   The summary terms of the promissory notes are:
      1. Each note will be paid in 12 monthly installments from January to December 2018

                                                            1
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                        INDEX NO. 652625/2020
NYSCEF DOC. NO. 7Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 26 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020

       2. Holder reserves the right to charge interest on the past due amount in the event a monthly
            payment is missed (prime + 3%)
       3.   The notes may be pre-paid without penalty.
       4.   The Obligor provides various reps and warranties regarding due organization, due
            authorization to execute, and due execution.
       5.   Holder reserves the right to accelerate the payment of the Note for various “Events of Default”
            including failure to pay installment payments, insolvency or bankruptcy events, winding up of
            the business, material judgments (in excess of $100,000) and acceleration of more than
            $100,000 on the payment of other debt.
       6.   Obligor indemnifies Holder from and against any and all liabilities, losses, damages, suits,
            judgments, etc. arising out of the Note.
       7.   Governed by the laws of the State of New York.
       8.   Venue is in the courts located in the city of New York, borough of Manhattan.
       9.   Waiver of jury trial.

   Please let me know if you would like to discuss this further. After your review, we would appreciate
   if you could have the promissory notes signed and returned to my attention.

   Best,

   Carlos E. Mercado
   Controller

   Patriarch Partners, LLC
   One Liberty Plaza, 35th FL
   New York, NY 10006
   646-723-7632




                                                       2
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                  INDEX NO. 652625/2020
NYSCEF DOC. NO. 8Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 27 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK

         OCTALUNA LLC, OCTALUNA II LLC,
         OCTALUNA III LLC,                                           Index No. ____________

                                       Plaintiffs,

         -against-

         RM ACQUISITION, LLC,

                                       Defendant.



                       MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’
                     MOTION FOR SUMMARY JUDGMENT IN LIEU OF COMPLAINT

                 Plaintiffs Octaluna LLC (“Octaluna I”), Octaluna II LLC (“Octaluna II”), and Octaluna

          III LLC (“Octaluna III,” and together with Octaluna I and Octaluna II, the “Octaluna Entities”)

         respectfully submit this memorandum of law in in support of their motion under Rule 3213 of the

         Civil Practice Law and Rules (“CPLR”) for summary judgment in lieu of complaint against

         Defendant RM Acquisition, LLC (“RM Acquisition”).

                 This is a straightforward collection action under CPLR § 3213 seeking enforcement of

         clear payment obligations set forth in three unambiguous promissory notes that the parties

         expressly agreed were for outstanding tax distribution obligations. The parties agreed that

         Plaintiffs may use any and all procedures available to them under New York law 1 to enforce the



          1
            The Notes provide that they “shall be governed and construed in accordance with, the laws of
          the State of New York.” Tilton Aff. Ex. A at 2, Ex. B at 2, Ex. C at 2. Under the Notes, RM
          Acquisition also submitted to the “jurisdiction of the courts located in the City of New York,
          Borough of Manhattan,” and consented to service of process by “the mailing of copies of such
          process at its address specified” in the Notes. Id., Ex. A at 3, Ex. B at 3, Ex. C at 3. This Court is
          an appropriate venue for this action and Plaintiffs are entitled to proceed pursuant to the
          procedures that govern actions in this forum.




                                                         1 of 6
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                INDEX NO. 652625/2020
NYSCEF DOC. NO. 8Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 28 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020




          agreements. See Affidavit of Lynn Tilton dated June 18, 2020 (“Tilton Aff.”), Ex. A at 2-3, Ex.

          B at 2-3, and Ex. C at 2-3.

                                              STATEMENT OF FACTS

                 RM Acquisition is a Delaware limited liability company with its principal place of

          business in Skokie, Illinois. It does business as “Rand McNally” and sells the well-known Rand

          McNally branded maps, Road Atlas, and educational products, as well as products and services

          for the trucking and commercial transportation industry, including computerized fleet

          management and compliance systems that are installed in commercial trucks to provide GPS

          navigation, mobile communication and electronic logging of hours of service, and other

          functions that enable trucking companies to manage their fleets and comply with state and

          federal regulations. Tilton Aff. ¶ 4.

                 On or about December 17, 2017, RM Acquisition executed three Promissory Notes in

          favor of the Octaluna Entities. Tilton Aff. ¶¶ 6-8. The Notes are signed on behalf of RM

          Acquisition by its Chief Executive Officer, Stephen A. Fletcher. Id. Ex. A at 4, Ex. B at 4, Ex. C

          at 4. The Notes reflect tax distribution amounts that RM Acquisition was obligated to pay to the

          Octaluna Entities for tax periods in 2016. Id. ¶ 5. The terms in each Note are identical, save for

          the holder, the principal amounts, and the tax periods. Id. ¶ Exs. A-C. In the Notes, RM

          Acquisition agreed to pay Octaluna I the principal sum of $712,143.00 (“Octaluna I Note”), id.,

          Ex A. at 1, Octaluna II the principal sum of $1,470,912.00 (“Octaluna II Note”), id., Ex B. at 1,

          and Octaluna III the principal sum of $1,080,941.00 (“Octaluna III Note”), id., Ex C. at 1.

                 Each of the Notes contained a schedule of identical deadlines for repayment of the

          principal amounts on a monthly basis. Id. Ex. A. at 5, Ex. B. at 5, and Ex. C. at 5. Any principal

          amount still outstanding by the Due Date of December 31, 2018 would begin to accrue interest at




                                                           2

                                                        2 of 6
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                INDEX NO. 652625/2020
NYSCEF DOC. NO. 8Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 29 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020




          “the prime rate (as published in the print version of the Wall Street Journal from time to time)

          plus three percent (3%) per annum, accruing daily.” Id. Ex. A. at 1, Ex. B. at 1, and Ex. C at 1.

          The parties agreed that in the event of default, including where RM Acquisition “fail[ed] to make

          any payment on the due date set forth” in the Exhibits attached to the Notes, then “the entire

          Principal Amount, together with all interest accrued to such date and any other amounts owing

          hereunder shall immediately become due and payable.” Id. Ex. A at 2, Ex. B at 2, and Ex. C at 2.

          Finally, RM Acquisition agreed to indemnify the Octaluna Entities for “all reasonable costs and

          expenses in connection with . . . enforcement of or in commencing . . . in any litigation or in

          filing any pleading in legal proceedings relating to” the Notes. Id. Ex. A at 1, Ex. B at 1, and Ex.

          C at 1.

                    RM Acquisition made the payments due on the Notes for a period of time but stopped

          making payments in June 2019. RM Acquisition failed to pay the principal balance of $144,200

          due on the Octaluna I Note, the principal balance of $480,666 due on the Octaluna II Note, and

         the principal balance of $218,877 due on the Octaluna III Note by the December 31, 2018 Due

         Date. Tilton Aff. ¶ 10. As of June 17, 2020, RM Acquisition has also failed to pay the accrued

         and outstanding interest of $143,722.89 since December 2018. Id. ¶ 13. Despite repeated

         demands for payment, Defendant has defaulted on its clear obligations. Id. ¶¶ 11-13.

                                                    ARGUMENT

                    Under CPLR § 3213, “[w]hen an action is based upon an instrument for the payment of

          money only . . . , the plaintiff may serve with the summons a notice of motion for summary

          judgment and the supporting papers in lieu of a complaint.” CPLR § 3213 applies to a “payment

          of money only” which is “unconditional promise by defendant to pay plaintiff a sum certain over

          a stated period.” Solanki v. Pandya, 269 A.D.2d 189, 189 (1st Dep’t 2000).




                                                           3

                                                        3 of 6
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                  INDEX NO. 652625/2020
NYSCEF DOC. NO. 8Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 30 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020




                 A promissory note is an “instrument for the payment of money only within the meaning

          of CPLR 3213.” Bennell Hanover Assocs. v. Neilson, 215 A.D.2d 710, 711 (2d Dep’t 1995); see

          also Alard, L.L.C. v. Weiss, 1 A.D.3d 131, 131 (1st Dep’t 2003) (“Plaintiff was properly granted

          summary judgment in lieu of complaint in this action on a promissory note.”). A prima facie case

          on enforcement of a promissory note “can be defeated only by proof demonstrating the existence

          of a triable issue of fact with respect to a bona fide defense.” Friends Lumber Inc. v. Cornell

          Dev. Corp., 243 A.D.2d 886, 887 (3rd Dep’t 1997). “[M]ere conclusions, expressions of hope or

          unsubstantiated allegations are insufficient [to defeat the motion].” Fair v. Fuchs, 219 A.D.2d

          454, 456 (1st Dep’t 1995) (citing Zuckerman v. City of N.Y., 49 N.Y.2d 557 (1980)).

                 A prima facie case for summary judgment in lieu of complaint is set forth where the

          plaintiff establishes that the defendant (a) executed a promissory note containing an

          unconditional promise to pay a sum certain and (b) defaulted under the promissory note. See

          Mehta v. Mehta, 168 A.D.3d 716, 716 (2nd Dep’t 2019); Azteca v. Una Vez Mas San Francisco,

          LLC, No. 653778/12, 2013 WL 3477136 (unpaginated) (Sup. Ct. 2013) (citing Seaman-Andwall

          Corp. v. Wright Mach. Corp., 31 A.D.2d 136, 137 (1st Dept 1968)).

                 Further, where a promissory note provides that the maker shall pay the attorney’s fees,

          costs and expenses incurred by the holder in being forced to bring a suit for collection of the

          amounts due under the note, the holder is entitled to such an award. See NARA Bank v. NYC

          Visual Group, LLC, No. 114361/10, 2011 WL 675244 (unpaginated) (Sup Ct. February 17,

          2011) (citing AG Ship Maintenance Corp. v. Lezak, 69 N.Y.2d 1, 5 (1986)).

                 In this case, the Notes executed by RM Acquisition represent unconditional promises to

          pay Plaintiffs the principal in full by the Due Date of December 31, 2018, and the principal in

          installments set forth by the monthly deadlines in the Notes, plus interest accruing on portions of




                                                           4

                                                        4 of 6
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                 INDEX NO. 652625/2020
NYSCEF DOC. NO. 8Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 31 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020




          the principal remaining unpaid. Although the obligations under the Notes became due on

          December 31, 2018, RM Acquisition has not satisfied its obligations to Plaintiffs and is plainly

          in default under all of the Notes. RM Acquisition still has not paid the outstanding principal

          balance of $144,200 on the Note held by Octaluna I, the outstanding principal balance of

          $480,666 on the Note held by Octaluna II, and the outstanding principal balance of $218,877 on

          the Note held by Octaluna III. In total, the Defendant has failed to pay $843,743 in principal due

          on the Notes to the Octaluna Entities, and it has no bona fide defense for its failure to pay.

                   Thus, pursuant to the terms of the Notes, the Octaluna Entities are entitled to summary

          judgment in the total amount of $843,743 ($144,200 to Octaluna I, $480,666 to Octaluna II, and

          $218,877 to Octaluna III), plus total accrued and unpaid interest of $143,722.89 as of June 17,

          2020. The Octaluna Entities are also entitled to an award for the reasonable attorney’s fees, costs

          and expenses incurred in asserting their rights under the Notes.

                                                    CONCLUSION

                   Based on the foregoing, Plaintiffs Octaluna I, Octaluna II, and Octaluna III respectfully

          request that the Court (i) grant their motion for summary judgment in lieu of complaint; (ii)

          award judgment in favor of the Octaluna Entities against RM Acquisition in the principal balance

          of $843,743, plus total accrued and unpaid interest of at least $143,722.89; (iii) award the

          Octaluna Entities all attorneys’ fees, costs, and expenses they have incurred in connection with

          enforcing the Notes 2; and (iv) grant such other and further relief as this Court deems just and

         proper.




          2
                  Upon request, the Octaluna Entities will provide details regarding the attorneys’ fees,
          costs, and expenses they have incurred in enforcing their rights under the Notes.


                                                            5

                                                         5 of 6
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                   INDEX NO. 652625/2020
NYSCEF DOC. NO. 8Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 32 of 40
                                                                     RECEIVED   NYSCEF: 06/19/2020




          Dated: New York, New York
                 June 19, 2020
                                              SHER TREMONTE LLP

                                              By:    /s/ Theresa Trzaskoma
                                                     Theresa Trzaskoma
                                                     Kimo S. Peluso
                                                     Jennifer X. Luo
                                             90 Broad Street, 23rd Floor
                                             New York, New York 10004
                                             Tel: 212.202.2600
                                             ttrzaskoma@shertremonte.com
                                             kpeluso@shertremonte.com
                                             jluo@shertremonte.com

                                             Attorneys for Plaintiffs Octaluna, LLC, Octaluna II,
                                             LLC, and Octaluna III, LLC




                                                6

                                              6 of 6
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                                                                                                                                                                                                                                 INDEX NO. 652625/2020
NYSCEF DOC. NO. 9                                                                                                                                                                                                                       Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 33 of 40   RECEIVED NYSCEF: 07/09/2020

                                                                                                                                                                                                                     °cs*°
                                                                        REQUEST                    FOR     JUDICIAL            INTERVENTION                                                                      (rev. 07/29/2019)

                                                                       SUPREME
                                                                                                       COURT,       COUNTY        OF     NEW YORK

                                                       Index       NO:           652525/2020
                                                                                                                      Date   Index      Issued:      he           26        ,
                                                                                                                                                                                2 o    20
                                                                                                                                                                                                                 IAS Entry Date
    Octaluna        LLC,     Octaluna          II, LLC,     and       Octaluna       lil,    LLC




                                                                                                                                                                   Plaintiff(s)/Petitioner(s)                   hidge Assigned
   -against-
    RM Acquisition,              LLC


                                                                                                                                                                                                                  Rat FBed 0ate




                                                                                                                                                            Defendant(s)/Respondent(s)




   O     Business Entity (includes corporations,                  partnerships,      LLCs, LLPs, etc.)                        O        Contested
         Contract                                                                                                                      NOTE: If there are children under the age of 18, complete                and attach the
   O     Insurance      (where insurance         company       is a party, except arbitration)                                         MATRIMONIAL         RJI ADDENDUM             (UCS-840M).
   Q     UCC (includes sales and negotiable                 instruments)                                                               For Uncontested      Matrimonial          actions, use the Uncontested    Divorce RJI (UD-13).
   O    Oti er commercial           (specify):
   NOTE: For Commercial            Division cssignmert         requests pursuant             to 22 NYCRR 202.70(d),           O      Asbestos
   complete    and attach the COMMERCIAL DIVISION RJI ADDENDUM                                     (UCS-840C).                Q        Child Victims Act
                                                                                                                                       Environmental     (specify):
   O     Condemnation                                                                                                         O        Medical,    Dental or Podiatric          M:!prer+ica

   O     Mortgage       Foreclosure       (specify):              O    Residential            O    Commercial                 O        Motor   Vehicle
         Property      Address:                                                                                               O        Products Liability (specify):
         NOTE: For Mortgage             foreclosure       actions invoMng         a one tofour-family,                        O        Other Negligence (specify):
         owner-occupied          residential     property    or owner-occupied              c:±±!:m,                          O        Other Professional      Malpractice         (specify):
         complete      and attach the FORECLOSURE RJi ADDENDUM                               (UCS-840F).                      O        Other Tort (specify):
   O     Tax Certiorari
   O     Tax Foreclosure                                                                                                      Q      CPLR Article 75 (Arbitration)           [see NOTEin        COMMERCIAL section]
   O     Other Real Property            (specify):                                                                            Q      CPLR Article 78 (Body or Officer)
                                                                                                                                       Election Law
   O     certificate     of Inco'p=tion/Dissolution                      [see NOTEin          COMMERCIAL         section]     O        Extreme Risk Prc,tecth,a Order
   O     Emergency         Medical Treatrnent                                                                                 O        MHL Article 9.60 (Kendra's Law)
   O     nabeas corpus                                                                                                        O        MHL Article 10 (Sex Offender              ennanem,-i,t    insi)
   O     tocal Court Appeal                                                                                                   O        MHL Article 10 (Sex Offender              Confinement-Review)
   O     Mechanics         Uen                                                                                                O        MHL Article 81 (Guardianship)
   O     Name Change                                                                                                          O        Other Mental Hygiene (specify)·
   O     Pistol Permit Revocation   Hearing                                                                                   O        Other Special Proceeding           (specify):
   O     Sale or Finance of Religious/Not-for-Profit                   Property
   O     Other (specNy):



                                                                                                                      YES         NO
   Has a summons         and complaint          or summons        with notice been filed?                              O          ®         if ves, date filed:
   Has a summons         and complaint          or summons        with notice been served?                             O          8         if ves, date served:
   Is this action/proceeding            being filed post Ndgment?                                                      O          @         If yes, judgment      date:



   O     infants     compromise

   O     Extreme Risk Protection              Order Application

   O     Note of Issue/Certificate             of Readiness

   O     Nance of Medical,          Dental or Podiatric        Malpractice             Date issue Joined:

   Q     Motice of Motion                                                              Relief Requested:                                                              Return Date:

   O     Neece of Petition                                                             Relief Requested:                                                              Return Date:

   O     Order toshowcause                                                             ReinerRequested                                                                Return Date:

   Q     Other £xParte        A          wean                                          Relief Requested:

   O     Poor earsea •+=5a-

   O     nessest       for Preliminary        consenmce

   O     a•-4-eal          Mortgpgs       For=4am           Wmnent         Confennce

   O     wra dumbees             carp     s




                                                                                                                                                                                                                                                                     1 of 2
FILED: NEW YORK COUNTY CLERK 06/19/2020 06:33 PM                                                                                                                                                                                                                                                                            INDEX NO. 652625/2020
NYSCEF DOC. NO. 9                                                                                                                                                                                                                                  Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 34 of 40   RECEIVED NYSCEF: 07/09/2020



                andA4 HCLO2001-1,LTD.v. Ubenas                                                                          5"a"""""""**"°ª'                       Hon    Peter sherwood
                                                                        652656/2020                                                                                                                Overlapping       issues   and   parties

                 Ocwua"".uc.      octaiuna iii, uc v ru                 unass,aned(filed July2, 2020)      NewYorkSupremeCourt,Commernal
                                                                                                                                                               (JnaSSigned                         Overlapping       issues   and   parties




                                  egb          isWIsledIrith              for reresented      parties,provide     attomets              name, firmname,address,    phoneand                       For ascbdefendent,      Feranthdefendent,
                                        plag         4    isiaintift,     email     For unrepresented     parties, provide             party's address, phone sad emat                            indicateWissue  has     indtatehousemer
                                                                                                                                                                                                  been joined.            center,   f appneatta.
        Name:                                                              Theresa                             Sher
                    Octaluna,            LLC                                               Trzaskoma,                     Tremonte           LLP,     90 Broad        St, 23rd       FI, Ne
                                                                           York,      NY    10004       (212)202-2600,                ttrzaskoma@shertremonte.com                                   O   YES      O   NO
        Role(s): Plaintiff

        Name:                                                              Jennifer                Sher    Tremonte                        90 Broad
                    OCtalUna,            LLC                                               Luo,                                LLP,                     St, 23rd       FI, New       York,
                                                                           NY 10004          (212)202-2600,               jluo@shertremonte.com                                                     O   YES      O   NO
        Role(s): Plaintiff

        Name:                                                              Theresa                            Sher        Tremonte                    90 Broad
                    Octaluna            II, LLC                                            Trzaskoma,                                        LLP,                     St. 23rd       FI, Ne
                                                                           York,      NY    10004       (212)202-2600,                ttrzaskoma@shertremonte.com                                   O   YES      O   NO
                    Plaintiff

        Name:                                                              Jennifer                Sher    Tremonte                        90 Broad
                    Octaluna            II, LLC                                            Luo,                                LLP,                     St, 23rd       FI, New       York,
                                                                           NY 10004          (212)202-2600,               iluo@shertremonte.com                                                     O   YES      O   NO
        Role(s): Plaintiff

        Name:                                                                                                  Sher       Tremonte                    90 Broad
                    Octaluna            III,     LLC                       Theresa         Trzaskoma,                                        LLP,                     St, 23rd       Fl, Net
                                                                           York,      NY 10004          (212)202-2600,                ttrzaskoma@shertremonte.com                                   O   YES      O   NO
        Role(s): Plaintiff

        Name:                                                                                      Sher                                    90 Broad
                    Octaluna            111, LLC                           Jennifer        Luo,            Tremonte            LLP,                     St,    23rd    FI, New       York,
                                                                           NY 10004          (212)202-2600,               jluo@shertremonte.com                                                     O   YES      O   NO
        Role(s): Plaintiff

        Name:                                                              RM Acquisition,
                    RM      Acquisition,                 LLC                                           LLC,      9855      Woods           Drive    Skokie,     lilinois     60077

        Role(s): Defendant
        Nam:                                                                                        Sher
                     Octaluna,           LLC                               Kimo       Peluso,               Tremonte           LLP,        90 Broad      St, 23rd      FI, New        York,
                                                                           NY 10004          (212)202-2600,               kpeluso@shertremonte.com                                                  O   YES      O   NO
        Role(s): Plaintiff
        Name:                                                                                                                              90 Broad
                     Octaluna           II, LLC                            Kimo       Peluso,       Sher    Trei      cñte     LLP,                      St, 23rd          FI, New    York,
                                                                           NY 10004          (212)202-2600,               kpeluso@shertremonte.com                                                  O   YES      O   NO
        Role(s): Plaintiff

        Nam:
                     Octaluna           Ill,     LLC                       Klmo       Peluso,       Sher    Tremonte           LLP,        90 Broad      St.   23rd        FI, New    York,
   ¤    Role(s): Plaintiff
                                                                           NY 10004             (212)202-2600,            kpeluso@shertremonte.com                                                  O   YES      O   NO


        Name:
                                                                                                                                                                                                    O   YES      O   NO
        Role(s):
        Name:
                                                                                                                                                                                                    O   YES      O   NO
        Role(s):
        Name.

                                                                                                                                                                                                    O   YES      O   NO
        Role(s):

        Name:
                                                                                                                                                                                                    On           On
         Role(s):
         Name:
                                                                                                                                                                                                    O   YES      O   NO
         Role(s):

    I Af flRM       UNDER        THE PENAL'IY                  OF PERJURY          THAT,     UPON         INFORMATION               AND.BELIEF,          THERE        ARE NO OTHER               RELATED      ACTIONS     OR PROCEEDINGS,

            EXCEPT     AS NOTED                ABOVE,          NOR      HAS A REQUEST             FOR JUDICIAL            INTERVENTION                BEEN     PREVlOUSLY            FILED       IN THIS    ACTION    OR PROCEEDING.



                         07/09/2020
   Dated:
                                                                                                                                                                                          Signat        e

                                                               5226717                                                                                                                Jennifer      X. Luo

                                                           Registration            Number                                                                                                Print     Name
                                     Attorney




                                                                                                                                                                                                                                                                                2 of 2
FILED: NEW YORK COUNTY CLERK 06/26/2020 02:12 PM                                                                                                                        INDEX NO. 652625/2020
NYSCEF DOC. NO.Case
                11 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 35 ofNYSCEF:
                                                                 RECEIVED   40     06/26/2020



             SUPREME            COURT                   OF       THE          STATE             OF         NEW YORK
             COUNTY           OF       NEW YORK

             OCTALUNA,               LLC,          OCTALUNA                      II,    LLC,          and
             OCTALUNA               III,        LLC,                                                                                   Index     No.



                                                                      Plaintiffs,
                                                                                                                                    AFFIDAVIT                        OF      SERVICE
                        -against-



             RM    ACQUISITION,                         LLC


                                                                      Defendant.




             STATE       OF    NEW              JERSEY                    )
             COUNTY           OF HUDSON                               )


             The   undersigned,                 being     duly        sworn,           deposes         and      says:


                        1.           I, Jennifer                X.   Luo,       am      not     a party         to this       action,       am    over         18.years           of     age,        and         am


             employed        at Sher            Tremonte             LLP,       90     Broad          Street,      23rd       Floor,      New          Ÿorl      ,      ew      York           10004.


                        2.           That          on    June        22,      2020,         I served         one   (1)    true     copy        of the         within:


                                           a.           SUMMONS                       AND           3213     MOTION                W/      RJI     (Dkt.          1);


                                           b.           NOTICE                OF       MOTION                   FOR       SUMMARY                      JUDGMENT                         IN      LIEU             OF
                                                        COMPLAINT                           (Dkt.      2);


                                           c.           AFFIDAVIT                      OF      LYNN             TILTON             with        EXHIBITS                   A,     B,     C,     D (Dkts.
                                                        3-7);


                                           d.           MEMORANDUM                                  OF       LAW         IN    SUPPORT                  OF       MOTION                   FOR
                                                        SUMMARY                       JUDGMENT                     IN     LIEU           OF      COMPLAINT                            (Dkt.          8);


                                           e.           RJI      -   RE:        NOTICE                 OF       MOTION              (Dkt.        9);


                                           f.           ADDENDUM                        -     COMMERCIAL                          DIVISION                                     (Dkt.                       and
                                                                                                                                                              (840C)                          10);


                                           g.           NOTICE                 OF      COMMENCEMENT;




                                                                                            1 of 2
FILED: NEW YORK COUNTY CLERK 06/26/2020 02:12 PM                                                                                                                INDEX NO. 652625/2020
NYSCEF DOC. NO.Case
                11 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 36 ofNYSCEF:
                                                                 RECEIVED   40     06/26/2020


        upon     Defendant             RM     Acquisition,                 LLC      at the    following          address:


                                                                                    9855     Woods         Drive

                                                                                 Skokie,      Illinois      60077



        by   United         States       Certified         Mail            Return      Receipt           Requested             by   depositing         the   same     in     a post-



        paid,    properly          addressed          envelope              in an official        depository           of   the     United        States     Post   Office,       in



        Hoboken,           State       of New        Jersey,         for    processing         under       the     exclusive          care   and     custody        of the     United


        States     Postal      Service.




                                                                                                                                    nnifer   X.     Luo
        Sworn      t               e   m    this               day     of June,        2020




        Notary     Publi




                                               MsteryPuMio
                                                NewJersey
                                                          0140-2026
                                       My CornnesionEmpires
                                               No.80119904




                                                                                                   2




                                                                                              2 of 2
FILED: NEW YORK COUNTY CLERK 06/26/2020 02:12 PM                                                                                                                        INDEX NO. 652625/2020
NYSCEF DOC. NO.Case
                11 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 37 ofNYSCEF:
                                                                 RECEIVED   40     06/26/2020



             SUPREME            COURT                   OF       THE          STATE             OF         NEW YORK
             COUNTY           OF       NEW YORK

             OCTALUNA,               LLC,          OCTALUNA                      II,    LLC,          and
             OCTALUNA               III,        LLC,                                                                                   Index     No.



                                                                      Plaintiffs,
                                                                                                                                    AFFIDAVIT                        OF      SERVICE
                        -against-



             RM    ACQUISITION,                         LLC


                                                                      Defendant.




             STATE       OF    NEW              JERSEY                    )
             COUNTY           OF HUDSON                               )


             The   undersigned,                 being     duly        sworn,           deposes         and      says:


                        1.           I, Jennifer                X.   Luo,       am      not     a party         to this       action,       am    over         18.years           of     age,        and         am


             employed        at Sher            Tremonte             LLP,       90     Broad          Street,      23rd       Floor,      New          Ÿorl      ,      ew      York           10004.


                        2.           That          on    June        22,      2020,         I served         one   (1)    true     copy        of the         within:


                                           a.           SUMMONS                       AND           3213     MOTION                W/      RJI     (Dkt.          1);


                                           b.           NOTICE                OF       MOTION                   FOR       SUMMARY                      JUDGMENT                         IN      LIEU             OF
                                                        COMPLAINT                           (Dkt.      2);


                                           c.           AFFIDAVIT                      OF      LYNN             TILTON             with        EXHIBITS                   A,     B,     C,     D (Dkts.
                                                        3-7);


                                           d.           MEMORANDUM                                  OF       LAW         IN    SUPPORT                  OF       MOTION                   FOR
                                                        SUMMARY                       JUDGMENT                     IN     LIEU           OF      COMPLAINT                            (Dkt.          8);


                                           e.           RJI      -   RE:        NOTICE                 OF       MOTION              (Dkt.        9);


                                           f.           ADDENDUM                        -     COMMERCIAL                          DIVISION                                     (Dkt.                       and
                                                                                                                                                              (840C)                          10);


                                           g.           NOTICE                 OF      COMMENCEMENT;




                                                                                            1 of 2
FILED: NEW YORK COUNTY CLERK 06/26/2020 02:12 PM                                                                                                                INDEX NO. 652625/2020
NYSCEF DOC. NO.Case
                11 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page 38 ofNYSCEF:
                                                                 RECEIVED   40     06/26/2020


        upon     Defendant             RM     Acquisition,                 LLC      at the    following          address:


                                                                                    9855     Woods         Drive

                                                                                 Skokie,      Illinois      60077



        by   United         States       Certified         Mail            Return      Receipt           Requested             by   depositing         the   same     in     a post-



        paid,    properly          addressed          envelope              in an official        depository           of   the     United        States     Post   Office,       in



        Hoboken,           State       of New        Jersey,         for    processing         under       the     exclusive          care   and     custody        of the     United


        States     Postal      Service.




                                                                                                                                    nnifer   X.     Luo
        Sworn      t               e   m    this               day     of June,        2020




        Notary     Publi




                                               MsteryPuMio
                                                NewJersey
                                                          0140-2026
                                       My CornnesionEmpires
                                               No.80119904




                                                                                                   2




                                                                                              2 of 2
FILED: NEW YORK COUNTY CLERK 06/26/2020 04:14 PM                                         INDEX NO. 652625/2020
                Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page
NYSCEF DOC. NO. 12                                                      39 of 40
                                                                    RECEIVED   NYSCEF: 06/26/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

         OCTALUNA, LLC, OCTALUNA II, LLC and
         OCTALUNA III, LLC,

                                      Plaintiffs,

                       - against –                             Index No.: 652625/2020

                                                               NOTICE OF APPEARANCE
         RM ACQUISITIONS, LLC,

                                      Defendant.



                PLEASE TAKE NOTICE that the undersigned, Theresa Trzaskoma of the firm Sher

         Tremonte LLP, hereby appears as counsel for Plaintiffs Octaluna, LLC, Octaluna II, LLC and

         Octaluna III, LLC in connection with the above-captioned action.


         Date: New York, New York
               June 26, 2020


                                                    By: /s/ Theresa Trzaskoma
                                                           Theresa Trzaskoma

                                                    SHER TREMONTE LLP
                                                    90 Broad Street, 23rd Floor
                                                    New York, New York 10004
                                                    Email: ttrzaskoma@shertremonte.com

                                                    Attorney for Plaintiffs
                                                    Otcaluna, LLC,
                                                    Octaluna II, LLC
                                                    Octaluna III, LLC




                                                    1 of 1
FILED: NEW YORK COUNTY CLERK 06/26/2020 04:19 PM                                         INDEX NO. 652625/2020
                Case 1:20-cv-05528-ALC Document 1-1 Filed 07/17/20 Page
NYSCEF DOC. NO. 13                                                      40 of 40
                                                                    RECEIVED   NYSCEF: 06/26/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

         OCTALUNA, LLC, OCTALUNA II, LLC and
         OCTALUNA III, LLC,

                                      Plaintiffs,

                       - against –                             Index No.: 652625/2020

                                                               NOTICE OF APPEARANCE
         RM ACQUISITIONS, LLC,

                                      Defendant.



                PLEASE TAKE NOTICE that the undersigned, Kimo S. Peluso of the firm Sher

         Tremonte LLP, hereby appears as counsel for Plaintiffs Octaluna, LLC, Octaluna II, LLC and

         Octaluna III, LLC in connection with the above-captioned action.


         Date: New York, New York
               June 26, 2020


                                                    By: /s/ Kimo S. Peluso
                                                           Kimo S. Peluso

                                                    SHER TREMONTE LLP
                                                    90 Broad Street, 23rd Floor
                                                    New York, New York 10004
                                                    Email: kpeluso@shertremonte.com

                                                    Attorney for Plaintiffs
                                                    Otcaluna, LLC,
                                                    Octaluna II, LLC
                                                    Octaluna III, LLC




                                                    1 of 1
